Citation Nr: 0015084	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a disorder of the lower 
right abdomen including nerve damage to the right groin, 
claimed secondary to postoperative residuals of a right 
inguinal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The veteran had active service from 
December 1973 to November 1977.

Most recently in a June 1999 statement, the veteran indicated 
that he was also seeking service connection for a psychiatric 
disorder.  As that claim has not been adjudicated by the RO 
and is not before the Board, the matter is referred to the RO 
for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran is service connection for postoperative 
residuals of a right inguinal hernia, rated as 0 percent 
disabling since June 1983.

2.  A disorder of the right lower abdomen including nerve 
damage to the right groin is not objectively related to the 
veteran's right inguinal hernia repair.  


CONCLUSION OF LAW

A disorder of the lower right abdomen including nerve damage 
to the right groin is not the result of service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).

The veteran underwent a right inguinal hernia repair in March 
1976.  While he had numerous complaints of pain and 
discomfort after the repair, a November 1977 separation 
examination report did not note abnormalities of the abdomen.  
A May 1978 rating decision granted service connection for 
postoperative residuals of a right inguinal hernia.  A 0 
percent rating has been assigned since 1983.  The veteran now 
contends that he now has a disorder of the lower right 
abdomen that is a result of the service-connected 
postoperative residuals of the inguinal hernia.

The claims file is replete with medical evidence that shows 
that the veteran has sought treatment in recent years for 
complaints of pain in his right groin and abdomen.  In April 
1995, the veteran had complaints of right lower quadrant pain 
that began about three and a half months previously.  The 
veteran related his inguinal hernia history.  The most recent 
pain was described as dull in nature.  A follow-up note 
reflects the treating physician's opinion that the pain was 
probably soft tissue/muscular in origin.  

In May 1996, the veteran again had complaints of pain and 
numbness, and he was referred for a neurological work-up.  In 
reports from the Queen's Medical Center, Glenn Kan, M.D., 
stated that the groin pain and right leg paresthesia may have 
been related to the veteran's hernia repair such as an 
obturator nerve neuropathy.  Dr. Kan also noted that the 
veteran had a history of a back injury which would suggest a 
spinal nerve injury with subsequent neuropathy of the right 
leg.  A CT scan of the lumbar spine was planned and if 
negative a nerve conduction study of the obturator nerve 
would be recommended.  The CT scan was performed almost a 
year later, in May 1997, and showed left lateral herniation 
of a degenerated L5 disc, mild L4-5 spinal stenosis due to 
broad-based disc bulging and ligamentum flavum hypertrophy.  
In addition, there was also a slightly asymmetric deformity 
of the thecal sac on the left, which may have represented a 
small focal herniation.

In October 1997, the veteran was referred to David Kaku, 
M.D., for a neurological examination for VA in connection 
with his claim.  The veteran's medical records were reviewed, 
including the Queen's Medical Center records and the May 1997 
CT scan.  The veteran's current symptoms were discussed.  The 
veteran related that his right leg had developed intermittent 
numbness, and that he had pain in his right groin and lower 
back.  Objectively, the veteran had normal reflexes, but 
sensation over the right leg was reported to be diminished.  
There was no definite weakness.  

Dr. Kaku concluded that he did not find objective deficits on 
examination to account for the veteran's longstanding history 
of right low back and groin pain and numbness in the right 
leg.  He noted that the reported distribution of sensory 
symptoms did not fall into that of a particular nerve or 
nerve root, and he thought it unlikely to be due to a central 
spinal cord lesion or lumbar spine disease.  Dr. Kaku also 
stated that "[t]his would not result from injury to the 
nerves of the groin from an inguinal hernia operation because 
the distribution of numbness was too great for this.  He 
added that he did not feel that these findings represented an 
objective finding.  He said an EMG study of the lower 
extremity, he did not believe that this would be likely to 
yield a diagnosis.

In December 1998 and January 1999, the veteran sought VA 
treatment for his complaints.  He was diagnosed with chronic 
pain in January 1999.  No cause and effect relationship 
between the veteran's hernia repair and current symptoms was 
listed in the resulting treatment records.

In June 1999, the veteran was provided a hearing before the 
undersigned Member of the Board sitting at the RO.  Although 
the claimed nature of the disability at issue has been 
variously characterized during the course of the appeal, the 
veteran clarified at the hearing that the claimed disability 
involved a disability of the lower right abdomen including 
nerve damage to the groin.  The veteran related his in-
service surgery, and testified that afterwards he continued 
to have difficulty with the site.  He also testified that the 
military surgeon who performed the surgery told him that he 
would have difficulty with that side for the remainder of his 
life.  The veteran said that sometime after his surgery he 
was running and lost consciousness.  

Claims for secondary service connection must be well 
grounded.  Even though Dr. Kan stated in May 1996 that a more 
likely explanation for the veteran's complaints was not the 
in-service hernia repair. the Board finds that the veteran's 
claim for service connection for a disorder of the lower 
right abdomen including nerve damage to the right groin area 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Reiber v. Brown, 7 Vet. App. 513 (1993) 
(where veteran provided medical evidence that his service-
connected left ankle caused him to fall and it was that fall 
which caused his current back condition, his claim was well 
grounded despite fact there might exist another possible 
explanation as to whether the condition should be considered 
service connected).  That is, the Board finds that the 
veteran has presented a claim which is plausible.

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Although 
the RO concluded that the claim was not well grounded, the RO 
afforded the veteran examinations, including the fee-basis 
examination by Dr. Kaku, in an effort to support the Queen's 
Medical Center hypothesis reported by Dr. Kan.  

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against the current 
claim for service connection.  In this respect, there is no 
doubt that the veteran had an inguinal repair in service, or 
that afterwards he had difficulty with the surgical site.  
However, the veteran's November 1977 separation examination 
report did not note any difficulty with the site, other than 
a painful scar, and indeed the veteran related to a clinician 
in April 1995 that his discomfort began only a few months 
earlier.  As to whether the veteran has a disability from 
injury to the nerves at the groin from his inguinal hernia 
operation, Dr. Kaku specifically discounted any relationship 
between current symptoms and the in-service hernia repair on 
his October 1997 neurological examination.  Dr. Kaku reviewed 
the medical records, including the Queen's Medical Center 
reports, and provided a rationale for his conclusions, 
particularly his report that the distribution of sensory 
symptoms and groin pain did not fall into a particular nerve 
pattern and would not result from the hernia surgery.  

The Board may favor one competent medical opinion over 
another, particularly where an expert has fairly considered 
the material favorable to a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) and Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Significantly, the presence of a right 
lower abdominal disorder associated with injury to the groin 
nerves, such as an obturator nerve neuropathy, has not been 
objectively confirmed and Dr. Kaku did not feel that further 
testing would yield a diagnosis.  Under the circumstances, 
considering Dr. Kaku's examination report and his 
conclusions, the preponderance of the evidence weighs against 
the veteran's claim and a finding that the current discomfort 
is a result of his service connected disability.  The 
evidence is not in equipoise and the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a disorder of the lower 
right abdomen including nerve damage to the right groin, 
claimed as secondary to postoperative residuals of a right 
inguinal hernia, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

